DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4-7 and 9-21 are allowable. 
The restriction requirement among Species A-F2 as set forth in the Office action mailed on 25 February, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 8, directed to nonelected species, is hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2 and 3-21 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope or endoscopic method requiring; 

a data processing unit configured and programmed to;
analyze each of the image data sets and find corresponding image points in each of the sets, 
from the three or more image data sets, generate 3D surface data of an object being imaged by the endoscope, 
identify the object, 
determine differences between successive 3D surface data sets, 
find changes in position and/or shape of the object in the 3D surface data sets as a function of time, 
Igarashi (US PGPUB 2002/0114071) teaches an endoscope comprising 3 imagers, the endoscope configured to compute 3D surface data from image data from 2 of the 3 imagers. 
Zhao et al. (US PGPUB 2009/0268010) teaches an endoscope comprising 3 imagers, the endoscope configured to compute 3D surface data from image data from 2 of the 3 imagers. 
Jacobsen et al. (US PGPUB 2013/0331648) teaches the above, except is not configured to determine successive 3D data sets, identify objects, or determine things depending on successive 3D data sets. 
Osaka (US PGPUB 2007/0197875) teaches the above, except is not configured to determine differences between the successive 3D surface data sets, identify objects, or find changes in the position or shape of objects. 
Bassan et al. (US PGPUB 2011/0306832) teaches the above, except is not configured to determine differences between the successive 3D surface data sets, identify objects, or find changes in the position or shape of objects.
There is no reason or suggestion provided in the prior art to modify the above taught devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osaka (US PGPUB 2007/0197875) 
Bassan et al. (US PGPUB 2011/0306832)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795